Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-19 and the election of species which reads on claims 1-9, 11, 12, 19 in the reply filed on 8/30/2021 is acknowledged.

Therefore, claims 10, 13-18, 20 are withdrawn from further consideration as being drawn to non-elected inventions.

The requirement is still deemed proper thus it is made FINAL.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle (US 2004/0147767) in view of Raderman Holdings LLC (hereinafter Raderman) and Biotech Institute LLC (hereinafter Biotech).

Regarding claim 1; Whittle discloses a method for producing customizable cannabis products (para [0037], process exhibits unexpected efficiency and selectivity in relation to the isolation of cannabinoid rich fractions from cannabis plant material and Table 1 showing the variation in the kinds of extracts that can be obtained) comprising steps of a. providing preselected plant parts or whole plant(para [0059], context of this application the terms cannabis, cannabis plant material or cannabis biomass refer to whole cannabis plants and also parts thereof which contain the principal medically active constituents and para (0070), primary extract used as the starting material for the
solvent extract purification process may be essentially any solvent extract of a plant material such as, for example, cannabis plant material); b. dividing said preselected plant parts or whole plant to a predetermined size distribution(para [0090], natural product such as medicinal cannabis is coarsely chopped and loaded into the drum); c. extracting said preselected plant parts or whole plant to provide a first extract(para [0065], providing a primary solvent extract of the natural product and para [0070], describing the process); d. heating said preselected plant parts or whole plant or first extract to a predetermined temperature according to a predetermined time protocol(para
[0066], contacting the primary solvent extract with a heated gas thereby volatilising one or more constituents of the primary Solvent extract to form a vapour and para [0051], preferred temperature are 105 degrees Celsius for 1-2 hours); e. collecting vapourized and/or particularized material during or after said heating(para [0067], condensing the vapor); f. rendering said vapourized and/or particularized material into a storable intermediate (para [0025], collecting the condensate);and, g. formulating said storable intermediate suitable for predetermined administration(para [0040], invention can produce extracts containing minimal ballast which are Suitable for direct formulation into Standard pharmaceutical dosage forms); wherein said steps of rendering in the form of a storable intermediate comprises reducing the volume of said collected vapourized and/or particularized material to a predetermined volume and concentration suitable for a pharmaceutically acceptable product(para [0014], ballast can be removed by an additional Step post-extraction referred to as winterisation, which involves making a concentrated solution of the extract and cooling it to a temperature at which a proportion of waxes and lipid components may be precipitated; and para [0081], resulting condensate is substantially free of inactive ballast and suitable for formulation into pharmaceutical dosage forms).

Regarding claim 2; Whittle discloses a method of claim 1 as discussed. Whittle further discloses wherein said method comprises steps of combining said storable intermediates of different plant parts, whole plants and/or plant varieties in order to provide a desired composition for use in a predetermined delivery form(para [0060], It is convenient to process hign CBD and high THC cannabis chemovars separately
to produce extracts rich in either THC or CBD from which mixtures containing defined proportions of THC and CBD can be made in the preparation of pharmaceutical formulations).

Regarding claim 3; Whittle discloses a method of claim 1 as discussed. Whittle further discloses wherein said method comprises selecting a combination of said storable intermediates of different plant varieties with varied TNS:CBD ratio (Table 1 showing a method that provides a different THC to CBD ratio depending on the variety of whole plant used for extraction).

Regarding claim 5; Whittle discloses a method of claim 1 as discussed. Whittle further discloses wherein said steps of providing preselected plant parts comprises selecting trichomes, pistils, cola flowers, sugar leaf, seeds, stems, nodes, fanleafs, stalks in any
predetermined proportion (para [0042], aerial parts of the plant or isolated leaves, stems, flowering heads, fruits or roots).

Regarding claim 6; Whittle discloses a method of claim 1 as discussed. Whittle further discloses wherein said steps of providing preselected plant parts or whole plants comprises selecting whole plants, trichomes, pistils, cola, flowers, sugar leaf, seeds, stems, nodes, fanleafs, stalks, male plants, female plants (para [0042], aerial parts of the plant or isolated leaves, stems, flowering heads, fruits or roots) from any cannabis plant variety in any predetermined proportion (para [0059], context of this application the terms cannabis, cannabis plant material or cannabis biomass refer to whole cannabis plants and also parts thereof which contain the principal medically active constituents).

Regarding claim 7; Whittle discloses a method of claim 1 as discussed. Whittle further discloses wherein said steps of dividing comprises steps selected from grinding, chopping, milling, sieving, filtering, squeezing, kneading, hammering, ultrasonically disrupting, homogenizing, lysing, emulsifying and any other method known in the art (para [0090], natural product such as medicinal cannabis is coarsely chopped and loaded into the drum).

Regarding claim 8; Whittle discloses a method of claim 1 as discussed. Whittle further discloses wherein said step of extracting is by water extraction, ice water extraction, alcohol extraction, C02 extraction, heat pressing, cold pressing or any combination of these or any other method of extraction known in the art (para (0070), The primary extract used as the starting material for the Solvent extract purification process may be essentially any Solvent extract of a plant material Such as, for example, cannabis plant material. Extracts prepared with alcohols such as, for example, ethanol, methanol, isopropanol or industrial methylated spirit are particular suitable).


Whittle does not specifically disclose comprising providing a non- transitory readable medium comprising instructions for selecting combinations and proportions of plant parts, whole plants, trichomes, pistils, cola flowers, sugar leaf, seeds, stems, nodes, fanleafs, stalks, cannabis plant varieties, heating temperature and duration used in steps of said method. However, Whittle discloses that the process can be optimized depending on the raw material used (para [0044], The precise temperature of the gas used to volatilise constituents of the natural product may vary dependent on the nature of the natural product and on the nature of the constituents it is desired to extract using the process); it would have been obvious to a person having ordinary skill in the art to know that this can be provided in the form of a non-transitory readable medium comprising instructions for selecting combinations and proportions through routine experimentation.

Regarding claim 9; Whittle discloses a method of claim 1 as discussed. Whittle does not further disclose wherein said first extract is selected from the group comprising Kief, Dry sieve, dry sift, Hash, Butane Hash Oil, shatter, Budder, honeycomb, crumble, sap, RSO (Rick Simpson Oil), rosin, resin; however, Whittle discloses wherein the first extract is made into a soft extract (para [0144], Percolation of the cannabis herb was continued to exhaustion as described in Example 1 and evaporated to a soft extract (as defined in the British Pharmacopoeia)); it would have been obvious to a person having ordinary skill in the art to know through routine experimentation that this can be in the form of a sap.

Regarding claim 11; Whittle discloses a method of claim 1 as discussed. Whittle does not disclose wherein said steps of volume reduction comprises water capture of water soluble particles and optionally cycling through a filter membrane and further water capturing volumes so as to provide particle size of approximately 50 nm. However, Raderman discloses a system of purifying using water of a cannabinoid solution (para [0024], lipid-based cannabinoid solution is purified using water) that uses water to capture water soluble particles (para [0024], to remove water soluble contaminants). As both Whittle and Raderman disclose methods of making products from cannabis containing plant material; it would have been obvious to a person having ordinary skill in the art to combine the method disclosed by Whittle with the method disclosed by Raderman as it provides for a method to remove contaminants (Raderman para [0024], water soluble contaminants including aflatoxins, metals, pesticides, herbicides and chemical fertilizers from any cannabinoid solution, including); through routine experimentation.

Regarding claim 12; Whittle discloses a method of claim 1. Whittle does not disclose comprising steps of formulating said storable intermediate into a pharmaceutical product form comprising nanoparticles of size sufficient to passively cross the BBB. However, Whittle discloses wherein the product can be formulated for pharmaceutical use (para (0081), resulting condensate is substantially free of inactive ballast and suitable for formulation into pharmaceutical dosage forms and para (0040), suitable dosage forms for example; tablets, capsules, sprays, liquid formulations); it would have been obvious to a person having ordinary skill in the art to know that this formulation can be comprising nanoparticles of size sufficient to passively cross the BBB through routine experimentation.

Regarding claim 19; Whittle discloses a method of claim 1 as discussed. Whittle does not specifically disclose wherein said pharmaceutically acceptable product is a caramel-like edible product comprising a cannabis derived formulation sufficient to reduce blood
pressure in a hypertensive human subject by approximately 20 mmg. (diastolic or systolic) within approximately 10-15 mins of consumption. However, Biotech discloses the use of a cannabis plant (para (001 1], present invention provides medical cannabis plants) that is useful for hypertension (para [0560], orthostatic hypertension) and provides dosing regimen (para [0560]). Although Biotech does not specify a cannabis derived formulation sufficient to reduce blood pressure in a hypertensive human subject by approximately 20 mmg. (diastolic or systolic) within approximately 10-15 mins of consumption; it would have been obvious that the dosing regiment disclosed by
Biotech can be used in this manner through routine experimentation. As both Whittle and Biotech disclose the use of cannabinoids derived from cannabis plants; it would have been obvious to a person having ordinary skill in the art to know that the compounds disclosed by Whittle can be used in the manner described by Biotech through routine experimentation.

Applicant argues that allegedly Whittle discloses a method of producing a customizable cannabis product. The Office Action acknowledges that Whittle does not teach the use of water capture, teaching the condensing of the vapor to produce an extract (para 0035, 0041, 0045, 0079, 0118,), as claimed in the amended claim 1. Whittle specifically teaches the preferred use of ‘dry Steam i.e. Steam at a temperature above 100° C, which is free of condensed water vapour’, teaching against the use of water capture,
so as to produce a water-free product, according to applicant. 

Raderman discloses a system of purifying using water of a cannabinoid solution (para [0024], lipid-based cannabinoid solution is purified using water) that uses water to capture water soluble particles (para [0024], to remove water soluble contaminants). This was clearly laid out in the previous action. As both Whittle and Raderman disclose methods of making products from cannabis containing plant material; it would have been obvious to a person having ordinary skill in the art to combine the method disclosed by Whittle with the method disclosed by Raderman as it provides for a method to remove contaminants (Raderman para [0024], water soluble contaminants including aflatoxins, metals, pesticides, herbicides and chemical fertilizers from any cannabinoid solution, including); through routine experimentation.

The Office Action states that Raderman discloses the purification of a lipid-based
cannabinoid solution using water according to applicant. The Office Action states that it would be obvious to combine a step of purifying the using water with the extraction method disclosed in Whittle.  Raderman teaches the adding of water to a lipid mixture, with the lipid heated to prevent the mixture from re-solidifying, and then cooling the lipid mixture (para 0033-36), to extract remove water-soluble contaminants, such as heavy metals and toxins (para 0024), as the lipid mixture solidifies.

Applicant submits that this step would not be compatible with that of Whittle, as Whittle
does not teach the use a lipid-solvent, as disclosed in Raderman, and that there would not be any motivation to combine the teaching of Whittle with that of Raderman. Whittle teaches the use of extraction using Ethanol as a solvent (in addition to Supercritical CO) (para 0009-0010, 0022), followed by distillation when contacted with a hot gas (para 0023, 0035). Whittle teaches the collection of different fractions using condensation, to produce an extract (para 0024-25). Whittle demonstrates that the collected fractions ‘contains the free cannabinoids in a high degree of purity, substantially free from waxes, Sterols and other lipid-Soluble components which characterise Solvent extracts’ (para 0052).

While this is noted, it is also noted that Raderman does not have to teach a lipid-solvent to be applicable with Whittle. The motivation in using the two references was clearly explained. As both Whittle and Raderman disclose methods of making products from cannabis containing plant material; it would have been obvious to a person having ordinary skill in the art to combine the method disclosed by Whittle with the method disclosed by Raderman as it provides for a method to remove contaminants (Raderman para [0024], water soluble contaminants including aflatoxins, metals, pesticides, herbicides and chemical fertilizers from any cannabinoid solution, including); through routine experimentation.
 
According to applicant, it would be obvious that the lipid-soluble compounds, such as those disclosed in Whittle would be present in the lipid mixture disclosed in Raderman. Furthermore, the toxins disclosed in Raderman would not be distilled conditions disclosed (the BP of Aflatoxin Bi >500°c), so that there would be no motivation to include the additional steps disclosed in Raderman: dissolving in a lipid solution (with a high melting point) and purification with water. The reasons of using Raderman are very clear.

Lastly, applicant alleges that the step of water capture disclosed in the present
invention is part of the preparation of the formulation, as the water-soluble compounds captured by the solution purified by filtration, to obtain the desired particles. The product of the methods of the present invention would include water soluble compounds, whereas the method disclosed in Raderman would remove the water-soluble compounds. 

Once again, as both Whittle and Raderman disclose methods of making products from cannabis containing plant material; it would have been obvious to a person having ordinary skill in the art to combine the method disclosed by Whittle with the method disclosed by Raderman as it provides for a method to remove contaminants (Raderman para [0024], water soluble contaminants including aflatoxins, metals, pesticides, herbicides and chemical fertilizers from any cannabinoid solution, including); through routine experimentation. The removal of water soluble compounds is of no importance since the rejection is a 35 USC 103 rejection based on a combinaton of references. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that now the claims allegedly recite, “comprising water soluble compounds”. 

On page 10 of the instant specification, the “solvent oil” is heated at such a high temperature so as to burn off the water (dehydration), thus no water anyways ! 

Applicant argues that allegedly Whittle does not provide any information regarding the method’s ability to control the solubility of the compounds extracted so as to obtain the claimed water soluble compounds. But, since the solvent oil is heated to such high temperatures (as is done in Whittle and the instant specification) the water will be driven off and the argument of whether there are water soluble compounds is moot since there is no water. 

Applicant uses this argument again with Raderman, but clearly in Raderman, heating is also employed as done in the instant specification which will drive off the water as stated above.

  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655